Citation Nr: 1326625	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death (COD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for a lung condition, for accrued benefit purposes.

3.  Entitlement to service connection for a psychiatric condition, for accrued benefit purposes.


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty in the military from February 1966 to October 1968 and from December 1990 to May 1991, during the Vietnam War and Gulf War Era.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In May 2001, the Veteran filed a claim for service connection for a lung condition and a psychiatric condition.  (See May 2001 Veteran's Application for Compensation or Pension).  It does not appear that the claim for a psychiatric condition was ever adjudicated by the RO.  The Veteran's claim for service connection for sarcoidosis (claimed as a lung fungus) was denied in a June 2002 rating decision.  The Veteran filed a notice of disagreement (NOD) in June 2002.  An statement of the case (SOC) was issued in September 2002; however, he did not appeal the claim.  He filed a claim to reopen service connection for a lung condition in July 2004, prior to his death.  It does not appear that this claim was ever adjudicated by the RO.  Thus, the accrued benefits claims are characterized as set forth on the title page.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The appellant contends that the Veteran suffered from a lung condition as a result of service, to include exposure to Agent Orange in Vietnam, which resulted in his death.  (See July 2011 Form 9).  His DD Form 214 confirms he had service in Vietnam, during the Vietnam War.

According to the Veteran's certificate of death, the immediate cause of his death was sudden cardiac death due to or as a consequence of sarcoidosis, COPD, and cardiomegaly.  Other significant conditions included extensive fibrosis and calcification of the lungs.  The autopsy report noted a clinical history of sarcoidosis, cardiomegaly, moderate system atherosclerosis, and nodular prostate gland.  With regard to sarcoidosis, there was extensive fibrosis, solidification, and calcification of lung parenchyma; virtually no grossly normal lung parenchyma identified and diffuse hilar, mediastinal, abdominal, and nodular adenopathy with marked calcification.  It was noted that his COD was from complications of pulmonary sarcoidosis with contributory COD from cardiomegaly.

An adequate medical opinion is needed to assist in determining whether any condition related to the Veteran's military service either caused or contributed substantially or materially to his death.  A VA medical opinion was obtained in May 2011; however, the examiner did not address whether the Veteran's lung condition was related to his service, to include herbicide exposure.  Therefore, additional development is warranted to obtain a new VA examination, as set forth below.

In addition, it appears that the Veteran's complete treatment records from Southwest Mississippi Regional Medical Center have not been obtained, as a VA treatment note indicates that he was hospitalized there in May 2007.  On remand, these records should be obtained.

It appears that there were two claims pending at the time of the Veteran's death.  Prior to his death, he filed a claim for a psychiatric condition.  (See May 2001 Veteran's Application for Compensation or Pension).  He also filed a claim to reopen service connection for a lung condition in July 2004.  In May 2009, the appellant filed a DIC claim, which included her claim of service connection for COD and entitlement to all benefits to which the Veteran was entitled at the time of his death, including those claims pending at the time of his death, i.e., accrued benefits.  As such, the claims of entitlement to service connection for a psychiatric condition and a claim to reopen for a lung condition are being adjudicated for purposes of accrued benefits.  The July 2011 SOC informed the appellant that there were no pending claims at the time of the Veteran's death.  Therefore, the RO must readjudicate these claims.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Southwest Mississippi Regional Medical Center, dated since January 2001 (to include any report of hospitalization dated in May 2007).

2.  Thereafter, arrange for appropriate VA medical examiner(s) to review the Veteran's claims folders and provide opinions as the following:

(a)  Is it at least as likely as not (50% or greater probability) that the Veteran's service-connected diabetes mellitus with proteinuria secondary to early diabetic nephropathy, onychomycosis, and moderate anemia was the immediate or underlying cause of his death?

(b) Is it at least as likely as not (50% or greater probability) that the Veteran's service-connected diabetes mellitus with proteinuria secondary to early diabetic nephropathy, onychomycosis, and moderate anemia contributed substantially or materially to cause his death, combined to cause death, and/or aided or lent assistance to the production of death? 

(c) Is it at least as likely as not (50% or greater probability) that the Veteran's sarcoidosis had its clinical onset during active service or was related to any in-service disease, event, or injury, including exposure to herbicides.

(d)  Is it at least as likely as not (50% or greater probability) that the Veteran's cardiomegaly was either (i) caused by, or (ii) aggravated by his diabetes mellitus with early diabetic nephropathy and moderate anemia.

(e)  Is it at least as likely as not (50% or greater probability) that the Veteran's cardiomegaly was either (i) caused by, or (ii) aggravated by ischemic heart disease (i.e., atherosclerosis)?  

(f)  Is it at least as likely as not (50% or greater probability) that the Veteran's hypertension was either (i) caused by, or (ii) aggravated by his diabetes mellitus with early diabetic nephropathy and anemia and/or ischemic heart disease?  If so, is it at least as likely as not (50% or greater probability) that the Veteran's cardiomegaly was either (i) caused by, or (ii) aggravated by his hypertension?  

(g)  Is cardiomegaly a form of ischemic heart disease?

The examiner(s) should set forth the complete rationale for all opinions expressed and conclusions reached.  

3.  Next, review the examination report.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner(s) for corrective action.

4.  Finally, the issues on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and her representative, if any, should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

